DETAILED ACTION
Response to Amendment
The amendment file 16 February 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that no certified English translation of the priority documents currently has been submitted, which therefore, results in claims to foreign priority not being perfected. Thus, currently no benefit is being accorded for any non-English application, as it relates to being subjected to any prior art rejetions.

Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 & 6-19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Kamohara et al (EP 2,743,348 A1; IDS Ref # AO) and Fraunhoffer et al. (WO 2011/116090 A1; IDS Ref # AV), for the reasons made of record in Paper NO: 20201111, and as follows.
Applicants argue on pages 8-11 of the response that “[t]he inventors have discovered that the presently claimed compositions and methods provide unexpected stabilization of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that the references fail to show certain features of Applicant’s invention, such as “any improvement to be obtained by using citric buffer as opposed to an acetic acid buffer”, which makes little sense, because none of the Examiner’s cited references disclose use of acetic acid buffers.  Moreover, Applicants’ assertion that “each protein may behave differently in terms of stability in the presence of a certain excipient, such as a certain buffer” [emphasis added] is immaterial to the pending rejection, which is alternatively based upon direct evidence, and not suppositions.
Applicants then argue about the teachings of Wang et al. as teaching away from using citrate buffer, all of which again makes little sense, because Wang et al. is not part of the pending rejection, because Wang’s discussion of bFGF is not relevant to the pending rejection, and because bFGF stabilization is not analogous art, which alternatively relies upon the properties of anti-NGF antibody formulations (i.e., the protein recited in the current claims and the analogous NGF formulations discussed in the references of record).  
Third, other features upon which Applicants rely in their response (e.g., increased stability at 400 C for 4 weeks with sample “F-2” in citrate buffer when compared to sample “F9” in acetic acid buffer, that stability is measured by only observing less “acidic related substance” 0 C, or for measuring stability only after 4 weeks of storage, or for measuring results at only a pH of 4.9 versus the pH range claimed, or for buffer concentrations of 10 mM in the presence of 0.2% polysorbate 80, or for concentrations of 10 mg/ml of PEGylated antibody, etc), none of which are specifically recited within any of the rejected claim(s), are immaterial to the rejection of record, because they are not commensurate in scope with that generically claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, the only comparison between use of Kamohara’s phosphate buffer and those listed in Table 13 is the comparison of sample “F-6” (citric acid) to sample “F-8” (phosphoric acid), yet at a pH of 6.0, where use of phosphoric acid as a buffer (F-8) is actually indicated as being more stable than use of citric acid as a buffer at pH 6.0 (F-6), in contrast to Applicant’s assertions and their inaccurate conclusion on page 10 of the response that “at a given pH, the presence of citric acid in the composition improves its stability…”.
Fifth, Tables 11 and 12 of the instant specification alternatively support the Examiner’s obviousness rejection, which is simply the substitution of one appropriate buffer for another in the recited pH range (i.e., “pH of 4-5.5”), as indicated by the measurement of the more accurate stability parameters of fewer multimers and fewer degradation products (see Tables 11 & 12, respectively); which is consistent with the instant specification’s definition of stability in pp# [0012].  For example, at pH 4.9 the claimed antibody exhibits nearly identical or even better stability in an acetic acid buffer (sample “F-9”) than formulations using citric acid buffer (i.e., sample “F2”), in contrast to that argued by Applicants.  Thus, in contrast to Applicants’ picking and choosing what results may putatively support their position, the data presented from Applicants’ own specification alternatively supports the rejection of record.  In other words the 
Accordingly, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  M.P.E.P. § 716.01(b).
Nonetheless, Kamohara et al teach the identical PEGylated antibody, as claimed here, as well as methods of stabilizing this PEGylated anti-NGF antibody, and therefore, Kamohara et al. is the closest prior art, which meets all claim limitations, except for formulation in citrate buffer.  
In conclusion, consistent with that held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)), simple substitution of one known, equivalent element for another [i.e., substituting sodium phosphate buffer for sodium citrate buffer] to obtain predictable results [i.e., “method of stabilizing a… NGF antibody… by adjusting pH to 4 to 5.5 with a pharmaceutically acceptable buffer”], or the combining of prior art elements [i.e., adding stabilizing surfactants, such as polysorbate 80] according to known methods [of making stable pharmaceutical protein/antibody formulations] to yield predictable results [i.e., an already stable PEGylated anti-human NGF antibody formulation in phosphate buffer], reasonably supports a prima facie case of obviousness, especially given a finite number of predictable solutions [i.e,, stable protein formulations using well known and routinely used buffers within their standard pH buffering ranges] where it would be obvious to try based on the teachings of Kamohara et al. and Fraunhoffer et al.
In summary, Kamohara et al teach the identical PEGylated anti-NGF antibody (pH 5) at 1-10 mg/ml in 0.1 M sodium phosphate buffer plus isotonic 0.2 M arginine, as recited in claims 1-3, 6, 8, 9-10, 14 & 15-17 (e.g., pp#s [0023], [0025], [0039], [0085], [0112], as well as the identical PEGylated anti-NGF antibody (e.g., pp#s [0044], [0056] & [0112]; as it relates to claims 18-19).
However, Kamohara do not teach use of the pH equivalent citrate buffer, nor the addition of surfactants, such as polysorbate 80.
Fraunhoffer et al. teach stable liquid pharmaceutical compositions of 1-240 mg of anti-NGF antibodies comprising 5-60 mM buffers of pH 5.0, which includes use of the equivalent buffer citrate (e.g., pgs. 2, 3, 7, 14, 18-19, 20 & 27; as it relates to claims 1-6, 7, 8, 14 & 19) as well as 0.01-0.1% surfactant, polysorbate 80 (e.g., pgs. 2, 8 & 21; as it relates to claims 1, 2, 11-13 & 19), and 20, 40, 70 or 80 mg of the isotonic sugars, sucrose or trehalose, or the isotonic polyols, mannitol, xylitol, threitol and sorbitol (e.g., pgs. 7-8 & 27; as it relates to claims 1, 9, 10 & 19).  Lyophilized preparations are also taught by Fraunhoffer on pages 3, 19-21 & 27; thereby, meeting the additional limitations of claim 7.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to optimize the stability of the anti-NGF antibody pharmaceutical formulations of Kamohara et al. by simple substitution of Kamohara’s sodium phosphate for Fraunhoffer’s equivalent pH citrate buffer, along with addition of Fraunhoffer’s preferred additional stabilizing surfactant polysorbate 80 to Kamohara’s PEGylated anti-NGF antibody with a reasonable expectation of success, because optimizing and stabilizing antibody formulations is routinely practiced within the art.
In other words, combining known and equivalent buffers, such as Fraunhoffer’s equivalent pH citrate buffer, as well as additional of more stabilizing agents to antibody formulation, is obvious because they perform the same buffering function/ stabilizing capacity with a reasonable expectation of success.  Taken a different way, the concentration of antibodies .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911. The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 844-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        April 9, 2021